Citation Nr: 0942512	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-06 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel








INTRODUCTION

The Veteran served on active duty from May 1957 to November 
1960; from November 1970 to November 1983; and from November 
1990 to November 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a 
compensable rating for bilateral hearing loss.  A timely 
appeal was noted from that decision.

During the pendency of the Veteran's appeal, the RO awarded 
an increased evaluation for the service-connected bilateral 
hearing loss from 0 percent to 10 percent.  The United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status. 

In September 2008, the Board remanded this issue to the RO 
(via the Appeals Management Center (AMC)) for further 
development.  After completion of the requested development, 
the case is back before the Board for further appellate 
action.





FINDINGS OF FACT

1.  For the period prior to February 26, 2007, bilateral 
hearing loss was manifested by level II hearing for the left 
ear and level IV for the right ear.

2.  For the period from February 26, 2007, to November 5, 
2007, bilateral hearing loss was manifested by level VI 
hearing for the left ear and level V for the right ear.

3.  Since November 6, 2007, bilateral hearing loss has been 
manifested by level VII hearing for the left ear and level VI 
for the right ear.


CONCLUSIONS OF LAW

1.  Prior to February 26, 2007, the criteria for a 
compensable disability evaluation in for bilateral hearing 
loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.85, 4.86 and Part 4, 
Diagnostic Code 6100 (2009).  

2.  From February 26, 2007, to November 5, 2007 the criteria 
for a disability evaluation in excess of 10 percent for 
bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.85, 4.86 
and Part 4, Diagnostic Code 6100 (2009).  

3.  Since November 6, 2007, the criteria for a disability 
evaluation of 30 percent, but no higher, for bilateral 
hearing loss, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.85, 4.86 and Part 4, 
Diagnostic Code 6100 (2009).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez, to the extent the 
Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sept. 4, 2009).  Reviewing the record in light of the 
Federal Circuit's decision, the Board finds that the Veteran 
received 38 U.S.C.A. § 5103(a) compliant notice as to his 
increased rating claim in correspondence dated December 2008.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claim.  The duties to notify and 
assist have been met.

Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
 
In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court of 
Appeals for Veterans Claims (Court) held that where a lengthy 
adjudication of an increased rating claim may have resulted 
in an increase in severity of the service-connected disorder 
during the pendency of the claim, staged ratings should be 
considered.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.   See 38 C.F.R. § 4.85.  The 
assignment of a rating for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric valuations are  
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349  
(1992).

a.  Prior to February 26, 2007

Service connection for bilateral hearing loss was granted by 
rating decision dated December 1984, and a noncompensable 
disability evaluation was assigned.  The Veteran filed the 
present claim for an increased rating in April 2006.  

The results of May 2006 VA audiological testing were as 
follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
65
70
80
61
LEFT
20
60
65
70
54

Speech discrimination was 76 percent in the right ear and 84 
percent in the left ear.

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 58 and 65 with the line for 
percentage of speech discrimination falling between 76 and 
82, the resulting numeric designation for the right ear was 
IV.  By intersecting the column in Table VI for average pure 
tone decibel loss falling between 50 and 57 with the line for 
percent of discrimination between 84 and 90, the resulting 
numeric designation for the left ear was II.  

Table VII must then be consulted for assignment of a 
percentage evaluation.  With a numeric designation of IV for 
the right ear and II for the left ear, the point of 
intersection on Table VII required assignment of a 
noncompensable rating under DC 6100.   See 38 C.F.R. § 
4.85(h). 

The Veteran has also submitted audiograms from a private 
treatment provider dated September 2006 and February 2007; 
however, the results of those audiograms are uncertified, and 
the Board is not in a position to interpret the audiograms.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Upon review of the evidence, the Board finds that entitlement 
to a compensable rating for the period prior to February 26, 
2007, has not been shown.

b.  From February 26, 2007, to November 5, 2007

The results of August 2007 VA audiological testing were as 
follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
65
75
80
65
LEFT
25
40
70
80
67.5

Speech discrimination was 68 percent in the right ear and 76 
percent in the left ear.

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 58 and 65 with the line for 
percentage of speech discrimination falling between 68 and 
74, the resulting numeric designation for the right ear was 
V.  By intersecting the column in Table VI for average pure 
tone decibel loss falling between 66 and 73 with the line for 
percent of discrimination between 76 and 82, the resulting 
numeric designation for the left ear was IV.  

Table VII must then be consulted for assignment of a 
percentage evaluation.  With a numeric designation of V for 
the right ear and IV for the left ear, the point of 
intersection on Table VII required assignment of a 10 percent 
rating under DC 6100.   See 38 C.F.R. § 4.85(h). 

Upon review of the evidence, the Board finds that entitlement 
to a rating in excess of 10 percent for the period from 
February 26, 2007, to November 5, 2007,has not been shown.

Since November 6, 2007

The results of November 6, 2007 VA audiological testing were 
as follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
55
75
80
62.5
LEFT
25
70
75
80
60

Speech discrimination was 64 percent in the right ear and 58 
percent in the left ear.

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 58 and 65 with the line for 
percentage of speech discrimination falling between 60 and 
66, the resulting numeric designation for the right ear was 
VI.  By intersecting the column in Table VI for average pure 
tone decibel loss falling between 58 and 65 with the line for 
percent of discrimination between 52 and 58, the resulting 
numeric designation for the left ear was VII.  

Table VII must then be consulted for assignment of a 
percentage evaluation.  With a numeric designation of VI for 
the right ear and VII for the left ear, the point of 
intersection on Table VII required assignment of a 30 percent 
rating under DC 6100.   See 38 C.F.R. § 4.85(h). 

Upon review of the evidence, the Board finds that entitlement 
to a rating in excess of 30 percent, but no higher, for the 
period since November 6, 2007, has been shown.

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
Veteran's service-connected bilateral hearing loss presents 
an exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).


ORDER

Prior to February 26, 2007, entitlement to a compensable 
rating percent for bilateral hearing loss is denied.

From February 26, 2007, to November 5, 2007, entitlement to a 
disability rating in excess of 10 percent for bilateral 
hearing loss is denied.

Since November 6, 2007, entitlement to a disability rating of 
30 percent, but no higher, for bilateral hearing loss, is 
allowed, subject to the regulations governing the award of 
monetary benefits.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


